Title: To Benjamin Franklin from Joseph Sherwood, 28 July 1767
From: Sherwood, Joseph
To: Franklin, Benjamin


28th. July 1767
Joseph Sherwood’s respects to Benjn. Franklyn Esqr., Sherwood has Inclosed a Draught of a Case to be laid before the Attorney General, as clear as Sherwood is able to do it, with the materials he has got, Sherwood desires his Friend Franklyn will give it an Attentive Perusal and Amend it as Occasion shall require, Sherwood will call in Craven Street in a day or two.
Benjn Franklyn Esqr
